Evans, J.
1. trusts : re-suiting trusts: husband ana I. Andrew O. Mossestad is the surviving husband of Mary O. Mossestad, deceased. The appellees are the heirs of said deceased. At the time of her decease, Mary O. Mossestad held the legal title to the real estate in controversy, being a house and lot in Lake Mills, Iowa. The defendant appellant 1 x pleaded and introduced evidence to prove that he purchased and paid for the property in question, and took the ■ deed in the name of his wife. He contends, therefore, that she held the title in resulting trust for him. Each of the parties to this marriage had children by a former marriage. The heirs of the deceased wife are the parties contending herein with the surviving husband. While it is true, ordinarily, that the payment of the purchase price and the taking of title in the name of another raises a presumption of resulting trust in favor of the party paying the price, this presumption does not obtain in favor of a husband who pays the price and takes title in the name of his wife. In such a case, a presumption of gift or advancement arises, and the deed is presumed to carry to the wife the full legal and equitable ownership. In other words, it is presumed that the wife was intended to be a beneficiary, and not a trustee. This general proposition is not contested by the appellant. In order to avoid it, however, certain oral evidence was introduced, with a view of showing'the real intent of the husband at the time of the transaction. Such evidence was that of the appellant himself, and was as follows:
*313“Well, I was a little bit older than she was, and I was married before, you understand; and I was older, and I had been married before, and I had children grown up, and, of course, I did not like for my kids to come and take this property away from her, from my wife, or anything like that, you understand. Q. In case you died, yes. Well, go on. A. Well, we was going on the same place, and, of course, I was a little bit older, — quite a little bit older,— eleven years older, and, of course, I had been married before, and, of course, I had grown-up kids, and if anything happened to me, I would like her to have — I would like her to have a home, in case anything happened to me — if I died or -anything.”
The argument at this point is that the real intention ot the husband fixes the presumption which shall govern the case, and that it was competent to show such intention by the direct oral evidence of the husband himself. Without conceding the argument, and accepting as true the foregoing-evidence, suehvas it is, can it be said that it shows an intention on the part of the husband at the time of such conveyance to his wife to make her a mere trustee? To put it in another way, does it show an intention on the part of the husband not to confer a beneficial right or interest in the property upon the wife? We think such evidence is dearly insufficient to that end. On the contrary, the only fair inference that can be drawn from it is that the intention of the husband was to benefit his wife and to protect her in the future against any possible assertion of right in the property by his heirs against her in the event of his death. Such is the fair purport of his evidence. If, as contended, she held the legal title merely in resulting trust for her husband, then it could afford her no protection whatever-against his heirs after his death. The only way that the deed could operate to her protection would be to give it its full legal effect, and to presume that it carried not only the *314legal title, but absolute ownership as well. The declared intention of the appellant to protect his wife is wholly consistent with this legal presumption. It is inconsistent with a claim of resulting trust. This evidence shows that the husband intended his wife to be a beneficiary. If she was a beneficiary, she was not a trustee. The fact that the wife died before the husband did not affect the nature of her title. If she held in resulting trust at all, she so held from the beginning. If she so held, then she had no beneficial interest at any time. If the husband may now establish a resulting trust, he could have done so during the lifetime of his wife. His right, if any, to do so has always existed since the deed was taken, and has become neither greater nor less by the intervening death of his wife. We think, therefore, that the trial court properly held that the deceased was the absolute owner of the property, and properly awarded partition accordingly.
2. - Evidence : parol as affect-mg writing: conaitionSon deed-II. It is contended, also, that the husband intended his wife'to be a qualified beneficiary of the deed. The qualification thus engrafted upon the deed is that she was to become the beneficiary therein only in the event that she survived her husband. There nofbing in the terms of the deed to warrant such qualification. If the terms of the deed could be qualified by oral evidence to that effect, even that is wanting. ■ We do not think that the terms of the deed could be thus qualified by oral evidence if it were offered. If there was a resulting trust, the appellant was, from the beginning, the equitable owner of the property. If he was not such from the beginning, then the wife was the absolute owner thereof. There is no warrant, in our judgment, either in the evidence or in legal presumption, for saying that the wife held a qualified title.
The decree entered below is- — A ffirm ed.
Preston, C. J., Ladd, Weaver, and Stevens, JJ., concur.